 In the Matter of MIxER AND COMPANY, EMPLOYERandLOCAL 10-353,INTERNATIONAL WOODWORKERS OF AMERICA, CIO, PETITIONERCase No. 19-RC-3.116.-Decided October 20, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed,'a hearing washeld before Howard C.McIntyre, hearing officer.The hearingofficer'srulings made at thehearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelationsAct, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersHouston and Gray].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organization involved claims to representcertain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks a unit of all production and maintenance em-ployees at the Employer's woods and mill operation at Lincoln, Mon-tana, excluding all clerical employees and supervisors.The Employercontends that the only appropriate unit is one comprising employeesat its Lincoln and Silver City plants.There is no history of collectivebargaining for employees at either plant.At Lincoln, with some 40 employees, the Employer cuts timber andhauls the logs to the sawmill where it saws them into rough, greenlumber.The Employer hauls the lumber to its Silver City plant, 36miles distant, where thelumber isstacked, dried, resawed, and planedby some 25 employees.The operationsare undera common plants'manager witha, separate,subordinate, supervisory staff at each loca-1 The petitionand other papers wereamended atthe hearing to show the correct nameof the Employer.86 N. L. R. B., No. 93.656 MIXER AND COMPANY657tion.All employees at both locations are listed on a single alpha-betical pay roll, and single office records serve both plants.All em-ployees are subject to the same wage plan, same hours of work, andthe same holidays.There is no exchange of employees between the2 locations, but cessation of work at the Lincoln pant would haltoperations at the Silver City plant as soon as the rough lumber on handwas processed.In view of the above, and upon the entire record ofthis case, we find that a unit limited to the Lincoln employees is notappropriate, but that a single unit including employees at the Lincolnand Silver City operations is appropriate.'We find that all production and maintenance employees at the Em-ployer's logging and sawmill and planing operations at Lincoln andSilver City,Montana, excluding all clerical and office employees,guards,3 and supervisors, constitute a unit appropriate for the purposes'of collective bargaining within the meaning of Section 9 (b) of theAct.5.The unit above found appropriate is larger than that sought bythe Petitioner at this time.Because the Petitioner has made anadequate showing of interest in the larger group, we shall provide thatan election be held among them. If, however, the Petitioner does notdesire to participate in such an election at this time, we shall permitit to withdraw its petition without prejudice upon notice to the Re-gional Director within 5 days after the issuance of this Decision andDirection of Election and shall thereupon vacate the Direction ofElection.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot-shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees in theunit found appropriate in paragraph numbered 4, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction of Election, including employees who did not work2Matter of Johnson Lumber Company,78 N. L. It. B. 1181.3The Employer carries on its pay, roll one employee listed as "watchman," who may dosome janitorial work.The record does not indicate what proportion of this employee's timeis devoted to plant protection duties.In the event that he spends more than 50 percentof his time in the performance of such duties,we find that he is employed as a guardwithin the meaning of the Act and that he is properly excluded from the unit.Otherwisehe is deemed included as a maintenance employee.Matter of G. R. Ogletree, d/b/aLonghornSashand Door Company,79 N. L. It. B. 1430. 658DECISIONSOF NATIONALLABOR RELATIONS BOARDduring said pay-roll period because they were ill or on vacation ortemporarily laid off,but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election,and also excluding employeeson strike who are not entitled to reinstatement,to determine whetheror not they desire to be represented, for purposes of collective bar-gaining, by Local 10-353, International Woodworkers of America,CIO.